The Honorable Chief Justice and Associate Justices of the Supreme Court of Alabama Judicial Department
Montgomery, Alabama
Gentlemen:
Pursuant to Section 34, Title 13, Code of Alabama 1940, I hereby request the opinion of the Justices of the Supreme Court on the following important constitutional questions involving the validity of Act. No. 534 of the Regular Session of the Legislature of 1953, being Senate Bill 283, approved September 8, 1953, and entitled as follows:
“Exempting from ad valorem taxation all non-producing interests upon oil, gas and other minerals, as herein defined, and also non-producing several mineral and royalty interests therein, hereinafter created or transferred or hereafter registered, and also levying a county mineral documentary tax or transfer fee to be paid upon leases and instruments creating and transferring severed interests in non-producing oil, gas or other minerals, as herein defined.”
1. Does said Act, or any part thereof, offend or conflict with that part of Section 70 of the Constitution of Alabama 1901, which provides, in part, “All bills for raising revenue shall originate in the house of representatives”?
2. If it is determined that said Act is not violative of the above-quoted part of Section 70 of the Constitution of Alabama 1901, is said Act, or any part thereof, so uncertain in meaning, incomplete, vague, or indefinite as to be unenforceable, and therefore, inoperative and void within the purview of former decisions of the Supreme Court?
Respectfully submitted,
Gordon Persons,
Governor of Alabama.
Honorable Gordon Persons
Governor of Alabama
Executive Department
Montgomery, Alabama
Dear Sir:
In response to the attached inquiry you are advised:
On authority of Opinion of the Justices, Ala.Sup., 66 So.2d 921,1 and the applicable cases cited therein, your first inquiry is answered in the affirmative. This answer makes it unnecessary to consider the second inquiry.
*82Senate -Bill 283 attempts to exempt certain oil, gas and other mineral interests which are now subject to taxation, §§ 1, 2 and 3, and also attempts to levy a “mineral documentary tax” and is very specific in denominating the charge as a tax and providing for the disposition of the revenues or proceeds from said tax. §§ 4, 5, 6, 7 and 8 of Act No. 534. It decreases revenue on one hand and increases revenue on the other. It is clearly a bill whose chief purpose is concerned with revenue and not one which brings into play the exercise of the police power of the state with the revenue feature an incidental purpose thereto.
It is our view, therefore, that the bill should have originated in the House of Representatives.
Respectfully submitted,
J. ED LIVINGSTON
Chief Justice.
THOMAS S. LAWSON,
ROBERT T. SIMPSON,
DAVIS F. STAKELY,
JOHN L. GOODWYN,
PELHAM J. MERRILL,
PRESTON C. CLAYTON,
Associate Justices.

. 259 Ala. 514.